Anthony E. Spitaleri and Anita N. Spitaleri, Husband and Wife v. Commissioner.Spitaleri v. CommissionerDocket No. 67101.United States Tax CourtT.C. Memo 1960-175; 1960 Tax Ct. Memo LEXIS 111; 19 T.C.M. (CCH) 932; T.C.M. (RIA) 60175; August 31, 1960*111  Anthony E. Spitaleri, pro se, Pittsfield, Mass. Raymond T. Mahon, Esq., for respondent.  MULRONEY Memorandum Findings of Fact and Opinion MULRONEY, Judge: The respondent determined deficiencies in petitioners' 1953 income tax and additions thereto, as follows: Additions to Tax, I.R.C. of 1939Sec. 294Sec. 294DeficiencySec. 293(b)(d)(1)(A)(d)(2)$26,391.56$13,195.78$2,393.68$1,595.79Respondent conceded the incorrectness of all adjustments contained in the statutory notice with the exception of the disallowance of the dependency exemption claimed in 1953 for Rose Spitaleri and the adjustment based upon addition to tax under section 294(d)(1)(A) of the Internal Revenue Code of 1939 for the taxable year 1953. Findings of Fact Petitioners Anthony E. and Anita N. Spitaleri are husband and wife. They live in Pittsfield, Massachusetts, and they filed their joint income tax return for 1953 with the district director of internal revenue at Boston, Massachusetts. They claimed on said return a dependency exemption for Anthony's mother, Rose Spitaleri. During the year 1953 Rose Spitaleri, then in her seventies, resided*112  with her son-in-law and daughter, Mr. and Mrs. Louis Nido. Petitioners did not contribute more than one-half of the support required for Rose Spitaleri. Petitioners filed no declaration of estimated tax for the year 1953. Opinion Petitioner Anthony E. Spitaleri, is a certified public accountant. He tried his own case and was the sole witness for petitioners but no brief on behalf of petitioners was filed in this Court. There was no evidence to show how much petitioners contributed toward the support of Rose Spitaleri in 1953 and no evidence to show the entire amount required for Rose's support for that year. Respondent was right in disallowing the claimed dependency exemption. The record shows petitioners failed to file any declaration of estimated tax for the year 1953. Petitioners offered no evidence to demonstrate respondent's determination in this regard was erroneous. Respondent's determination of deficiency as modified by concessions made before trial was reduced to $133.20 as the amount of income tax due from petitioners and the amount of $30.44 as the addition to tax under section 294(d)(1)(A), I.R.C. of 1939. Respondent shall have judgment for such deficiency in*113  tax and addition thereto. Decision will be entered for the respondent.